          Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 1 of 39




     Rachel Fazio (CA Bar # 187580) Local Counsel
 1
     P.O. Box 897
 2   Big Bear City, CA 92314
     Tel: (530) 273-9290
 3   Fax: (909) 906-1187
     rachelmfazio@gmail.com
 4

 5   Elisabeth Holmes (OR Bar # 120254) Admitted Pro Hac Vice
     Blue River Law, P.C.
 6   P.O. Box 293
     Eugene, OR 97440
 7   Tel. (541) 870-7722
     eli.blueriverlaw@gmail.com
 8

 9                             IN THE UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11   CONSERVATION CONGRESS, a non-                   )   Case No.: 2:18-cv-02404-JAM-CKD
     profit organization,                            )             [PROPOSED]
12           Plaintiff,                              )   FIRST AMENDED COMPLAINT FOR
13                                                   )   DECLARATORY AND INJUNCTIVE
              vs.                                    )   RELIEF
14                                                   )
     UNITED STATES FOREST SERVICE,                   )   (National Environmental Policy Act, 42 U.S.C.
15        Defendant.                                 )   §§ 4321 et seq.; National Forest Management
                                                     )   Act, 16 U.S.C. § 1601 et seq.; Administrative
16
                                                     )   Procedure Act, 5 U.S.C. § 701 et seq.)
17
                                       STATEMENT OF THE CASE
18
     1.       Plaintiff is challenging Defendant United States Forest Service’s Emergency Situation
19
              Determination (ESD), its decision to authorize the Cove Fire Salvage Project (“Cove fire
20

21            sale” or “the project”) Environmental Assessment (EA), Decision Notice (DN), and

22            Finding of No Significant Impact (FONSI) on the Modoc National Forest (Modoc).
23   2.       The Forest Service’s ESD, EA, and DN/ FONSI for the Cove fire sale are arbitrary and
24
              capricious under the Administrative Procedures Act, 5 U.S.C. §§ 701 et seq., and fail to
25




      FIRST AMENDED COMPLAINT - 1
          Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 2 of 39




              comply with the National Environmental Policy Act (NEPA), 42 U.S.C. §§ 4321 et seq.,
 1

 2            and the National Forest Management Act (NFMA), 16 U.S.C. §§ 1601, et seq.

 3                                      JURISDICTION AND VENUE
 4   3.       This court is vested with jurisdiction under 28 U.S.C. § 1331(a) (action for declaratory and
 5
              injunctive relief arising under the Constitution and laws of the United States); 28 U.S.C. §
 6
              2201 and § 2202 (power to issue declaratory or injunctive relief in cases of actual
 7
              controversy); and 5 U.S.C. §§ 702-706, because (1) the action arises under the laws of the
 8

 9            United States, (2) Defendant is sued in its official capacity, and (3) there is a present and

10            actual controversy between the parties.

11   4.       The actions giving rise to this Complaint took place in this District; thus, venue is properly
12            vested in this court pursuant to 28 U.S.C. § 1391(e) and 5 U.S.C. § 703.
13
     5.       There exists now between the parties hereto an actual, justiciable controversy.
14
     6.       Because the Forest Service granted an ESD, Plaintiff does not have a right of
15
              administrative appeal and clearcutting large, merchantable, overstory trees and clearing the
16

17            ground of small trees and native shrubs will begin immediately.

18                                                  PARTIES

19   7.       Plaintiff CONSERVATION CONGRESS (Plaintiff) is a non-profit 501(c)(3) organization
20
              incorporated in the state of California, dedicated to maintaining, protecting, and restoring
21
              the native ecosystems of Northern California. Plaintiff has an organizational interest in the
22
              proper and lawful management of Northern California National Forests, especially the
23
              Modoc. Plaintiff’s members, staff, and board members participate in a wide range of
24
25            wildlife viewing, bird watching, and other recreational activities in the Modoc, including in




      FIRST AMENDED COMPLAINT - 2
          Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 3 of 39




              the project area. The interests of Plaintiff and its members will be irreparably harmed if
 1

 2            Defendant continues its violations of law.

 3   8.       Plaintiff has members who live or work in communities located near or adjacent to the
 4            Cove fire sale. Its members use and enjoy the Modoc, including the project area, for a
 5
              variety of purposes including, but not limited to, hiking, backpacking, photography,
 6
              scientific study, wildlife observation, hunting, and fishing. They intend to continue to do so
 7
              in the future. Plaintiff’s members derive recreational, spiritual, professional, aesthetic,
 8

 9            educational, and other benefits and enjoyment from these activities.

10   9.       The Forest Service’s implementation of the project will harm and injure the interest of

11            Plaintiff and its members by causing or threatening irreversible adverse effects to the
12            Modoc, including the project area, and to the wildlife and other objects of interest therein.
13
              Defendant’s actions would deprive Plaintiff and its members of the recreational, spiritual,
14
              professional, aesthetic, educational, and other benefits they presently derive from the
15
              Modoc and the project area. Additionally, Defendant’s actions deny Plaintiff and its
16

17            members their right to have laws implemented and enforced, and the satisfaction and peace

18            of mind associated with witnessing the enforcement of this nation’s environmental

19            protection laws.
20
     10.      Plaintiff and its members are adversely affected and irreparably injured by the Defendant’s
21
              impending implementation of the Cove fire sale. These injuries are actual and concrete and
22
              would be redressed by the relief sought herein. Plaintiff has no adequate remedy at law.
23
     11.      Defendant UNITED STATES FOREST SERVICE (“Defendant” or “Forest Service”) is
24
25            the agency within the United States Department of Agriculture charged with complying




      FIRST AMENDED COMPLAINT - 3
       Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 4 of 39




           with NEPA, NFMA, the APA, and applicable regulations while making management
 1

 2         decisions on National Forests.

 3                                     FACTUAL BACKGROUND
 4   The Modoc National Forest, Cove Fire, and Cove Fire Project
 5
     12.   The Cove Fire Salvage and Restoration Project is contained within the Big Valley Ranger
 6
           District of the Modoc National Forest, Northern California, in the Eastern Sierra Nevada
 7
           mountains. The Cove project area is located approximately 3 miles northwest of Adin,
 8

 9         California and is within the North Adin Management Area (MA44), identified in the

10         Modoc National Forest Land and Resource Management Plan. (Modoc LRMP). The

11         Project is within the Big Valley Sustained Yield Unit (BVSYU).
12   13.   The Modoc LRMP contains standards, guidelines, management prescriptions applicable to
13
           the project.
14
     14.   The EA and the DN/FONSI specifically affirm to a “need” to follow the SNFPA and
15
           Modoc LRMP. DN/FONSI at 1. The EA and the DN/FONSI refer to an interdisciplinary
16

17         team (IDT) that developed the project and that the IDT recognized the “need” to follow the

18         SNFPA and the Modoc LRMP. Id.

19   15.   The project’s elevation range is between 4,200 feet and 6,378 feet.
20
     16.   The project area is 1,380 acres, stretching through Barber Canyon and Dutch Flat Creek
21
           areas. The EA does not breakdown the project acreage between Barber Canyon and Dutch
22
           Flat Creek areas.
23
     17.   Some forested areas of Dutch Flat Creek experienced low or no mortality from the Cove
24
25         fire. EA at 3 (Figure 2).




      FIRST AMENDED COMPLAINT - 4
       Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 5 of 39




     18.   The project area has three Northern Goshawk Protected Activity Centers (PACs) and
 1

 2         associated foraging habitat, habitat for the recently delisted Modoc sucker, is home to

 3         several forest sensitive and management indicator species, Riparian Conservation Areas
 4         (RCAs), and contains significant acreage of California Wildlife Habitat Relationship
 5
           (CWHR) of 4M and 4D categories. EA at 47, 49 (Tables 8-11).
 6
     19.   Trees within the CWHR category 4 are between 11” to 23.9” in diameter at breast height
 7
           (DBH). EA at 49 (Tables 10, 11).
 8

 9   20.   CWHR 4M is used to describe stands with canopy cover of 40-59% and CWHR 4D

10         describes denser stands with canopy cover greater than 60%.

11   21.   The project area and fire perimeter contain very little CWHR 5M and 5D, characterized by
12         trees over 24” DBH (approximately 841 acres), making CWHR categories 4M and 4D the
13
           largest and most dense forest categories in the project area. See EA at 44 (Table 7).
14
     22.   The Cove Fire started on July 24, 2017 by lightning. As with all fires, it resulted in a
15
           mosaic of vegetation burn severity across the entire fire area.
16

17   23.   Within two months of the fire burning and before the surviving trees flushed

18         (demonstrating their innate survival strategy response to the fire), the Forest Service used

19         the Rapid Area Assessment of Vegetation Change (“RAVG”) process to assess burn
20
           severity of the fire.
21
     24.   RAVG mapping is an important initial tool, but it cannot detect flushing, tree size, trees
22
           that are scorched but still alive, or distinguish tress that may not be subject to decay.
23
     25.   The Forest Service relied on the RAVG data to support its decision on the Cove fire
24
25         project.




      FIRST AMENDED COMPLAINT - 5
       Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 6 of 39




     26.   The Forest Service prepared an Environmental Assessment (EA) for a timber sale to
 1

 2         clearcut the large, merchantable overstory trees and then subsequently cut the remaining

 3         smaller trees and clear native shrubs in a portion of the Cove fire area. The EA contains
 4         sections on direct, indirect, and cumulative impacts on wildlife and effects of the project in
 5
           RCAs.
 6
     27.   The Forest Service prepared the EA before assessing and marking whether post-fire trees
 7
           were “dead” or “dying” based on the Forest Service’s Marking Guidelines for Fire Injured
 8

 9         Trees in California (Report #RO-11-01) (May 2011) (“2011 Marking Guidelines”), or

10         whether trees were “hazard trees” based on the Forest Service’s 2011 Marking Guidelines

11         and Hazard Tree Guidelines for Forest Service Facilities and Roads in the Pacific
12         Southwest Region Report # RO-12-01 (2012) (“2012 Marking Guidelines”).
13
     28.   The Forest Service’s EA for the project includes minimum diameter limits for trees or
14
           snags subject to salvage logging, but it does not set a cap for maximum size trees or snags
15
           the project can remove from the area for salvage.
16

17   29.   Pit Resource Conservation District (Pit RCD) has a stewardship contract with the Forest

18         Service, developed for the Cove fire sale, but which also contemplates other projects. Pit

19         RCD was the sole bidder on the Cove fire sale and bid $5,354.25 for the entirety of 6.3
20
           million board feet (MBF) of timber in the Cove project area.
21
     30.   The Forest Service did not advertise the opening of a bidding process or the sale of the
22
           Cove fire timber prior to the release of the final NEPA documents to the public.
23
     31.   The Forest Service states that the 6.3MBF of timber “would result in receipts of up to an
24
25         estimated $630,000.” EA at 38-39; see also ESD at 2. The Forest Service did not explain




      FIRST AMENDED COMPLAINT - 6
       Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 7 of 39




           the basis of the estimate or the meaning of “receipts” or of the basis of the $630,000
 1

 2         estimate.

 3   32.   The project must satisfy the Big Valley Federal Sustained Yield Unit (BVFSYU)
 4         guidelines, which include significant local milling requirements. See Modoc LRMP
 5
           Chapter 6 App. R (unless an exception applies, “not less than 80 percent of all National
 6
           Forest sawtimber sold in the Unit must be given primary manufacture within the Big
 7
           Valley Community” and defining the geographic scope of the Big Valley community).
 8

 9         Furthermore, the mills must be “established” mills. Id.

10   33.   Currently Modoc County only has one small, family owned sawmill, and the Forest Service

11         does not indicate what mill will or could handle such a large volume of timber, whether
12         that mill is local, or do more than speculate that new mills may at some point in the future
13
           establish themselves. EA at 39.
14
     34.   The Forest Service selected Alternative 1 of only two alternatives. Of relevance,
15
           Alternative 1 proposes the following actions and goals: (a) salvage harvest cutting to
16

17         recover economic value of fire-killed and damaged trees; (b) roadside hazard tree removal

18         to reduce safety hazards caused by the fire along high use roads; (c) fuels treatments to

19         reduce future fuel loads and prepare sites for regeneration; and (d) replanting with non-
20
           native trees in an effort to reforest areas damaged by post-fire logging and shrub clearance.
21
     35.   “Salvage” and “roadside” logging, and “fuels reduction” remove vital biodiverse snag
22
           forest habitat by cutting trees and clearing the terrain.
23
               a. The “salvage harvest” action will cut 982 acres of “fire-killed” and “fire injured”
24
25                trees. Approximately 305 acres of this cutting would occur within RCAs and




      FIRST AMENDED COMPLAINT - 7
     Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 8 of 39




                 Stream Management Zones (SMZs), and 239 acres (78 percent) of the RCA and
 1

 2               SMZ work would be treated using ground-based mechanical equipment. RCA and

 3               SMZ designations mean that the project must comply with more stringent
 4               standards, notably regarding distance or width from the water where logging can
 5
                 occur, whether mechanical equipment may be used to cut-down or masticate (grind
 6
                 up) trees, and snag retention.
 7
              b. The “roadside hazard tree removal” action will log and remove live and dead trees
 8

 9               > 15” DBH along at least two (2) maintenance level 3 roads for a total of 10.5 miles

10               covering up to 398 acres. Felling other non-merchantable trees will also occur.

11               Figure 4 of the EA, however, shows more than two roads within the treatment area.
12               The Transportation Report states that 25.3 road miles are within or provide access
13
                 the project, and 15 miles are level 3 roads, 7.9 miles are level 2 roads, and 1.1 miles
14
                 are level 1 roads. Transportation Report at 8. The Forest Service’s EA does not
15
                 disclose all these roads’ maintenance levels or explain the difference between these
16

17               totals.

18            c. The “fuels treatment” action will clear the entire 1,380 acre project area of logging

19               slash, and the vast majority of small trees and native shrubs. The EA also authorizes
20
                 “additional” treatments “as necessary” to meet surface fuel loading objectives. The
21
                 leftover material would be then chopped up and burnt.
22
              d. The “reforestation” action will plant up to the entire project area of “moderate to
23
                 high” vegetation burn with non-native trees.
24
25




     FIRST AMENDED COMPLAINT - 8
       Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 9 of 39




     36.   According to the Hydrology Report at 25, App. 3, the project appears to propose salvage
 1

 2         and snag culling along nearly every tributary to Dutch Flat Creek on the southwest side,

 3         and on nearly every tributary to Barber Creek.
 4   37.   The Forest Service’s proposed snag retention formula to determine the number of dead
 5
           trees which should be left in the RCAs and SMZs relies on an average that incorporates
 6
           inoperable areas. EA at 10, 47.
 7
     38.   The Forest Service disclosed that within the Cove fire perimeter, other timber removal
 8

 9         activities are occurring, but the Forest Service failed to disclose or analyze relevant

10         negative impacts or effects of these actions on the Forest Service’s decision. See EA at 31.

11   39.   The Modoc sucker was listed as endangered in 1985, delisted in 2014, and is subject to a
12         2015 Post-Delisting Monitoring Plan (PDMP). Since it was listed as endangered, the
13
           Modoc sucker’s range has increased, and now includes the Dutch Flat Creek Wildlife Area
14
           (PDMP at 2, 7), which is within the project area. The EA says the Wildlife Area will not be
15
           treated, but acknowledges the Modoc sucker’s habitat is “adjacent” to the project. The EA
16

17         does not adequately identify or evaluate the project’s effects on the Wildlife Area.

18   40.   The Forest Service’s analysis of the project’s impacts and effects on the Modoc sucker are

19         limited to one footnote. EA at 7, n 4.
20
     41.   The Modoc sucker is also a management indicator species in the Modoc LRMP. The
21
           Modoc LRMP requires the Forest Service to manage all streams containing the Modoc
22
           sucker as directed in the Riparian Area Management Prescription and the Modoc Sucker
23
           Recovery Action Plan. Modoc LRMP Forest Wide S&G # 23 Wildlife & Fish (1)(C) at 4-
24
25         26.




      FIRST AMENDED COMPLAINT - 9
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 10 of 39




     42.   A primary threat to the Modoc sucker is habitat degradation from grazing and erosion,
 1

 2         including in the Dutch Flat Creek Wildlife Area.

 3   43.   The North Adin Management area supports wildlife habitat for species, including the
 4         Modoc Sucker. Modoc LRMP North Adin Management Area Direction at 4-185 to 4-186.
 5
     44.   The Modoc LRMP Forest Wide Standards & Guidelines # 15 contains three guidelines for
 6
           riparian areas (Modoc LRMP at 4-21), including guidelines to:
 7
               a. Manage riparian areas according to the Riparian Area Management Prescription,
 8

 9                and Appendices M (Streamside Management Zones), N (Water Quality and Best

10                Management Practices), and T (Stream Classifications);

11             b. Where uses conflict, favor protection of riparian-dependent resources over other
12                resources;
13
               c. Restore degraded riparian areas through structural and non-structural
14
                  improvements.
15
     45.   The Modoc LRMP Riparian Area Management Prescription (4-135 to 4-145) contains
16

17         standards and guidelines, including for example:

18             a. Application of Forest-wide S&Gs where specific Riparian Area Management

19                Prescriptions do not exist;
20
               b. Facility prescriptions (including impacts from roads, trails, and associated stream
21
                  crossings);
22
               c. Range management prescriptions including excluding livestock;
23
               d. Timber harvest prescriptions;
24
25             e. Water and soil prescriptions; and




      FIRST AMENDED COMPLAINT - 10
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 11 of 39




               f. Wildlife and fish prescriptions.
 1

 2   46.   The Modoc LRMP Appendices relating to riparian areas and water quality and which

 3         contain standards, guidelines, and directives, including Appendix M (Streamside
 4         Management Zones), N (Water Quality and Best Management Practices), and T (Stream
 5
           Classifications).
 6
     47.   Stream Classifications (Modoc LRMP App. T) inform what other Modoc LRMP S&Gs
 7
           apply to a project, and what IDFs are appropriate for a project.
 8

 9   48.   Stream classifications are not identified.

10   49.   The EA Riparian Conservation Area and Water Quality Protection Measures sought to

11         comply with the 2004 SNFPA, including in designing the integrated design features of the
12         project. EA at 16-17 (IDFs implemented to meet SNFPA Riparian Conservation
13
           Objectives).
14
     50.   The Modoc LRMP Appendix S (Range Allotment and Riparian Improvement Priorities)
15
           identifies Dutch Flat Creek as a “Priority 1” stream needing riparian improvement. Modoc
16

17         LRMP at S-3. Priority 1 streams have “significant problems that should be corrected in the

18         1st decade.”). Modoc LRMP at S-2.

19   51.   The EA does not analyze the impacts of grazing on the Modoc sucker, nor does it
20
           adequately identify or analyze the impacts of opening up the project area to increased
21
           grazing.
22
     52.   The Northern Goshawk is protected under the Migratory Bird Treaty Act, 16 U.S.C. § 701
23
           et seq. and 50 C.F.R. § 10.12; a species of concern in Executive Order 13186, 66 Fed. Reg.
24
25         3853 (Jan. 17, 2001); a forest sensitive species (FSS) under the Modoc LRMP; and a




      FIRST AMENDED COMPLAINT - 11
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 12 of 39




           management indicator species (MIS) in the 2004 Sierra Nevada Forest Plan (as amended)
 1

 2         (SFNPA) and the Modoc LRMP EIS § “Affected Environment” at 3-102 (“Because its

 3         presence indicates the availability and condition of older forest ecosystems, the goshawk
 4         was selected as Forest management indicator species.”) The Forest Service’s Northern
 5
           Goshawk Inventory & Monitoring Technical Guide (Gen. Tech. Report WO-71) (July
 6
           2006) states that the Northern Goshawk is FSS and MIS, resulting in a need for information
 7
           on status, habitat, and population trends throughout its range.
 8

 9   53.   The Forest Service’s EA treats the Northern Goshawk as a sensitive species (EA at 52) but

10         does not treat the Northern Goshawk as a MIS. See EA at 43-44; Management Indicator

11         Report.
12   54.   Most of the Northern Goshawks found on the Big Valley Ranger District are born and
13
           raised in the North Adin Management Area. Modoc LRMP Ch. 4, North Adin S&G at 4-
14
           185.
15
     55.   The EA contains incorporated integrated design features (IDFs) that are resource protection
16

17         measures “incorporated as part of the Proposed Action for this project. They are in addition

18         to Best Management Practices (BMPs) and Standards and Guidelines from the Modoc

19         LRMP, as amended.” EA at 15 (emphasis added). For all IDFs, the DN/FONSI refers to the
20
           EA. DN/FONSI at 8 (“Integrated Design Features See Cove EA pages 15-20”).
21
     56.   For the Northern Goshawk, the EA “incorporated into the proposed action” IDFs # 41-44.
22
           EA at 19-20. The EA states these IDFs are “consistent with Standards and Guidelines
23
           identified in the SNFPA ROD (2004).” Id.
24
25




      FIRST AMENDED COMPLAINT - 12
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 13 of 39




     57.   IDFs # 41 - 44 incorporated into the project emphasize, in summary, the use of nest, PAC,
 1

 2         and habitat surveys to inform project activities, to establish or confirm nest or activity

 3         center locations, to review PAC boundaries and make adjustments, to maintain PACs
 4         regardless of occupancy status unless surveys conducted to protocol in remaining suitable
 5
           habitat following stand-replacing events confirm non-occupancy, follow limited operating
 6
           periods (LOPs), and to conduct surveys “during the planning process” when activities are
 7
           likely to reduce habitat quality. EA at 19-20 (IDFs # 41 – 44).
 8

 9   58.   The Forest Service’s EA and DN/FONSI determined to authorize the project here, and that

10         “future analysis” and “future surveys” would determine PAC status and goshawk presence,

11         and the PACs will be dropped or re-mapped at a later date. EA at 52-53.
12   59.   There are three Northern Goshawk protected activity centers (PACs) within the project
13
           area. BE/BA at 59, Appendix 1.
14
     60.   The BE/BA acknowledges that in the project area, “potential habitat may still be present to
15
           provide nesting opportunities.” BE/BA at 17.
16

17   61.   The Forest Service then concluded that despite the cutting, clearing, reducing, and removal

18         of snag habitat, the project would not have a significant effect on the Northern Goshawk.

19   62.   The Forest Service acknowledged that snag and downed wood would give Northern
20
           Goshawks increases in prey, but simultaneously noted that habitat type would be removed
21
           by the project. EA at 53.
22
     63.   The Forest Service concluded that displacement of Northern Goshawks would be short-
23
           term and that there is “suitable goshawk habitat outside the burned perimeter and within
24
25




      FIRST AMENDED COMPLAINT - 13
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 14 of 39




           deferred areas within the fire perimeter.” EA at 55. The Forest Service did not provide
 1

 2         information on Northern Goshawk habitat or PACs in areas outside of the project area.

 3   64.   The Forest Service concluded that displacement of Northern Goshawks foraging in the
 4         project area “until project actions…are completed” was not a significant impact. EA at 55.
 5
           The Forest Service did not identify when the project actions will be completed.
 6
     65.   The Modoc LRMP has standards, guidelines, and objectives applicable to the Northern
 7
           Goshawk. For example, the Forest Service is required to provide and maintain habitat for
 8

 9         100 pairs (nest territories) of goshawks of at least medium habitat capability. Modoc

10         LRMP Forest Wide S&G 4-26(D)(23)(2)(A) and Objective 4-12. In the Modoc, this

11         includes a density of at least 1 Northern Goshawk territory per 18 square miles with not
12         greater than 12 miles distance in between territories. Modoc LRMP Forest Management
13
           Prescription at 4-91.
14
     66.   Where specific Raptor Management Prescriptions do not exist, the Forest Service is to use
15
           Forest-wide S&Gs.
16

17   67.   The Modoc LRMP Raptor Management Prescription S&Gs (Modoc LRMP at 4-85 to 4-91)

18         contain requirements specific to Northern Goshawk habitat, for example:

19             a. Discourage nests being located in areas of timber activity. Modoc LRMP at 4-
20
                  91(2)(G);
21
               b. Require LOPs and buffer distances of at least 100 acres or 50 acres around a nest
22
                  stand and an alternate nest stand. Modoc LRMP Raptor Management Prescription at
23
                  4-91(1)(G);
24
25




      FIRST AMENDED COMPLAINT - 14
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 15 of 39




               c. Encourage the enhancement of prey-based habitats for the Northern Goshawk
 1

 2                within two miles of nest stands. Modoc LRMP at 4-91;

 3             d. Limit road use and construction. Modoc LRMP Raptor Management Prescription at
 4                4-86.
 5
     68.   The Dutch Flat Creek PAC still has approximately 100 acres of green trees. The Forest
 6
           Service noted the trees may not die in 2018, and although the PAC has not been occupied
 7
           during the last six years of surveys “potential habitat may still be present to provide nesting
 8

 9         opportunities.” EA at 53-54.

10   69.   The Modoc LRMP indicates a strong association between Northern Goshawk PACs and

11         old growth forests. See, e.g., Modoc LRMP EIS § Alternatives at 2-4 (harvesting eastside
12         pine and mixed conifer jeopardizes Northern Goshawk and other old-growth dependent
13
           wildlife species); 2-14; § Affected Environment 3-102.
14
     70.   The Modoc LRMP EIS states that “Although enough suitable habitat is available, the
15
           amount of medium to high capability habitat for the goshawk is reduced by clearcutting…
16

17         reductions in the acreage of old growth and mature conifer stands may preclude meeting

18         this (100 active nest territories) goal, especially on the Big Valley and Doublehead Ranger

19         Districts where the minimum number of territories are not yet designated.” Modoc LRMP
20
           EIS “Environmental Consequences” at 4-77.
21
     71.   From the BE/BA map showing three PACs and the treatment areas (BE/BA at 59,
22
           Appendix 1), and from the Forest Service map of the treatment areas (EA at 11, Figure 3),
23
           it appears that the Forest Service will allow logging in Northern Goshawk PACs in
24
25         implementing the project.




      FIRST AMENDED COMPLAINT - 15
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 16 of 39




     72.   The Forest Service is obligated to consider other FSS and MIS species, for example the
 1

 2         black-backed woodpecker, fringed myotis bats, and pallid bats.

 3   73.   Black-backed woodpeckers immediately begin using areas immediately after a fire burns,
 4         unlike the other species that utilize post-fire habitats for nesting, denning, and foraging 2 to
 5
           20 years post-fire. The Forest Service’s EA noted that the species is “strongly associated”
 6
           with burned forests during the first eight years following a fire, and it prefers medium and
 7
           large snags like those found in the CWHR 4M and 4D habitat categories targeted for
 8

 9         removal in the Cove fire sale. EA at 77.

10   74.   The Forest Service disclosed that it observed a black-backed woodpecker post-fire,

11         foraging on a 24” DBH fire-killed Ponderosa pine along Dutch Flat Road. EA at 78.
12   75.   The Forest Service recognized that post-fire habitat is also positive for the fringed myotis
13
           and pallid bats who use large tree cavities, forage in woodlands where open areas with
14
           flowers and shrubs are interspersed with mature forest all of which are present in fire-
15
           created snag habitat which provides high quality roosting and foraging sites. EA at 62.
16

17   76.   The Modoc LRMP does not automatically provide for the minimum needs of all other

18         forest species therefore sometimes it is necessary to manage special habitat for non-

19         indicator species at the project level. Modoc LRMP Forest Wide S&G # 23 at 4-25 to 4-26.
20
     77.   The Modoc LRMP North Adin Management Area Direction “Wildlife and Fish” S&G
21
           contains a multi-prong instruction to the Forest Service. This S&G requires, in summary,
22
           the Forest Service to designate old growth, increase snag densities and use snag surveys,
23
           fence for nongame species, maintain or improve oak densities, improve Modoc sucker
24
25         habitat in three creeks (including Dutch Flat Creek), identify opportunities for blue grouse,




      FIRST AMENDED COMPLAINT - 16
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 17 of 39




           implement habitat needs for pileated woodpecker, and inventory and protect active
 1

 2         goshawk nest territories when necessary to meet population targets.” Modoc LRMP Ch. 4,

 3         North Adin S&G at 4-186.
 4   78.   The Forest Service is to overlay pileated woodpecker territories with other old-growth
 5
           management indicator species (e.g. goshawk) where possible. Modoc LRMP Forest Wide
 6
           S&G at 4-12.
 7
     79.   The Forest Service acknowledged that implementation of Alternative 1’s salvage logging
 8

 9         will open the forest canopy, increase light to the ground and increase understory vegetation

10         (EA at 32), and thus increase forage available for livestock grazing within the National

11         Forest, as well as increase livestock distribution throughout the project area. The Forest
12         Service concluded that increased grazing is a cumulative effect that will “maintain or
13
           improve” the range forage resources by reducing invasive plants and maintaining a more
14
           open forest canopy, and it will be a net long-term improvement to range forage resources.
15
           See EA at 32-33, 35, 74.
16

17                                      PROCEDURAL FACTS

18   80.   On February 8, 2018 the Forest Service issued a Notice of the Proposed Action and the

19         Purpose, Need and Proposed Action, initiating the scoping process for the Cove fire sale
20
           and giving the public 30 days to comment. The Forest Service did not post the scoping
21
           letter on its website until nearly a month later, on March 1, 2018. The Forest Service briefly
22
           extended the comment deadline and on March 12, 2018 Conservation Congress submitted
23
           comments on the Cove fire sale to the Modoc National Forest.
24
25




      FIRST AMENDED COMPLAINT - 17
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 18 of 39




     81.   On April 26, 2018, the Forest Service issued a Draft Environmental Assessment and a
 1

 2         request for public comments on the Cove fire sale. On May 29, 2018, Conservation

 3         Congress submitted comments on the Cove fire sale, incorporating its March 12, 2018
 4         comments.
 5
     82.   On June 9, 2018, the Forest Supervisor, Modoc National Forest, signed a Decision Notice
 6
           and Finding of No Significant Impact for the Cove Fire Salvage Project (“DN/FONSI”).
 7
           The DN/FONSI states that “[i]mplementation of the decision may begin immediately upon
 8

 9         the signing of the decision.”

10   83.   The DN/FONSI was not issued to the public at that time.

11   84.   In June 2018, the Forest Service prepared a Final EA on the project. The Final EA was not
12         issued to the public at that time.
13
     85.   Prior to issuing the Final EA to the public, on July 5, 2018, Defendant Forest Service
14
           advertised the Cove fire sale in the Modoc County Record, but the Forest Service withdrew
15
           the advertisement.
16

17   86.   On July 12, 2018 the Forest Service Chief signed an ESD allowing project implementation

18         to begin immediately after publication of the DN/FONSI legal notice. The DN/FONSI was

19         not publicly noticed at that time.
20
     87.   On July 20, 2018 the Forest Service sold 1,380 acres of timber to Pit RCD, the sole bidder.
21
           The contract runs through March 31, 2020.
22
     88.   On July 26, 2018, approximately 7 weeks after the final decision had been made, the Forest
23
           Service posted the ESD, EA, and DN/FONSI on its website. On the same day, the Forest
24
25




      FIRST AMENDED COMPLAINT - 18
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 19 of 39




           Service signed a timber sale contract, selling 6.3MBF of timber for less than appraised
 1

 2         value.

 3   89.   The Forest Service did not provide Conservation Congress with notice of the ESD,
 4         DN/FONSI, or Final EA in June 2018, or on July 12 or on July 26, 2018.
 5
     90.   On July 31, 2018 during an online search, Conservation Congress happened to find these
 6
           documents posted on the Modoc National Forest website. Conservation Congress contacted
 7
           the Forest Service several times between July 31 and August 13, 2018 via email regarding
 8

 9         the lack of notice to the public, and seeking project implementation, advertising, bid

10         announcements, notice of sale, and seller information. On August 1, 2018, Defendant

11         Forest Service responded that the project was being implemented through a stewardship
12         agreement with Pit RCD.
13
     91.   On August 13, 2018 at 2:22 p.m., over two months after the final decision had been made,
14
           the Forest Service emailed the ESD, Final EA, and the DN/FONSI to Conservation
15
           Congress.
16

17   92.   Upon Conservation Congress’s information and belief, the public notice of the EA,

18         DN/FONSI, ESD, and sale has yet to be published in the local newspaper.

19                            GENERAL STATUTORY FRAMEWORK
20
     The National Environmental Policy Act
21
     93.   The National Environmental Policy Act (NEPA) is our “basic national charter for
22
           protection of the environment.” 40 C.F.R. § 1500.1(a). Congress enacted NEPA in 1969,
23
           directing all federal agencies to assess the environmental impact of the proposed actions
24
25         that significantly affect the quality of the environment. 42 U.S.C. § 4332(2)(C). NEPA’s




      FIRST AMENDED COMPLAINT - 19
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 20 of 39




           primary goals are to ensure fully informed decision-making and to provide for public
 1

 2         participation in environmental analyses and decision-making. 40 C.F.R. § 1500.1(b), (c).

 3         Council on Environmental Quality (CEQ) regulations implementing NEPA are binding on
 4         all federal agencies. 40 C.F.R. §§ 1500 et seq.
 5
     94.   Public participation in the decision-making process, public scrutiny of the project, public
 6
           notice of the decision, and the public’s right to seek redress of improper decisions are key
 7
           components of NEPA. 42 U.S.C. §§ 4331 - 4332; 40 C.F.R. § 1500.1(b); 40 C.F.R. §
 8

 9         1500.2; 5 U.S.C. § 702.

10   95.   NEPA is a procedural statute that requires agencies to take a “hard look” at the

11         environmental consequences of its actions.
12   96.   NEPA also requires that agencies adequately consider and disclose direct and indirect
13
           impacts of a project (40 C.F.R. § 1508.7), and cumulative effects (40 C.F.R. § 1508.8).
14
           Cumulative effects result from the incremental impact of the proposed action when added
15
           to other past, present, and reasonably foreseeable future actions. 40 C.F.R. § 1508.25(a).
16

17   97.   NEPA requires agencies discuss mitigation measures for environmental impacts of a

18         project. Where an agency prepares an environmental assessment and it discusses possible

19         mitigation measures, an agency must provide a reasonably complete discussion of such
20
           measures.
21
     98.   Based on the information provided in the EA, the decision maker must determine whether
22
           or not the project will have a significant impact on the environment. If the decision-maker
23
           makes a finding of no significant impact (FONSI), it is it the decision-maker’s burden to
24
25         support the FONSI with evidence from the EA.




      FIRST AMENDED COMPLAINT - 20
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 21 of 39




     Emergency Situation Determinations
 1

 2   99.    An Emergency Situation Determination (“ESD”) administratively allows for a project to

 3          proceed “immediately” upon agency approval. ESDs need not comply with pre-decisional
 4          objection procedures, and the public does not have a right of administrative appeal. 36
 5
            C.F.R. § 220.7(d). Any ESD objections must be filed with the court. 36 C.F.R. § 218.21(c),
 6
            (d).
 7
     100.   ESDs may only be used when “immediate implementation of a decision is necessary to
 8

 9          achieve one or more of the following: Relief from hazards threatening human health and

10          safety; mitigation of threats to natural resources on NFS or adjacent lands; avoiding a loss

11          of commodity value sufficient to jeopardize the agency’s ability to accomplish project
12          objectives directly related to resource protection or restoration.” 36 C.F.R. § 218.21(b).
13
     101.   Even though ESD implementation may begin “immediately”, the Forest Service must still
14
            notify the public of an ESD Decision Notice. “The responsible official shall notify
15
            interested and affected parties of the availability of the EA, FONSI and decision notice, as
16

17          soon as practicable after the decision notice is signed.” 36 C.F.R. § 220.7(d).

18   The National Forest Management Act

19   102.   The National Forest Management Act (NFMA) requires that the Forest Service carry out
20
            activities on national forest lands “consistent with the land management plans.” 16 U.S.C.
21
            §1604(i). Pursuant to NFMA, the Sierra Nevada National Forest developed a management
22
            plan.
23
     103.   The 1991 Modoc Land and Resources Management Plan sets forth standards and
24
25          guidelines and resource conservation objectives which apply to the project. Each site-




      FIRST AMENDED COMPLAINT - 21
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 22 of 39




            specific project on the Modoc National Forest, including the Cove fire sale, must comply
 1

 2          with the applicable forest plans, and their standards and conservation objectives.

 3          Additionally, the Modoc LRMP contains Standards and Guidelines for the North Adin
 4          Management Area.
 5
     104.   The 2004 Sierra Nevada Forest Plan Amendment was incorporated into the Modoc LRMP.
 6
     105.   The Forest Service’s EA and DN/FONSI relied on the 2004 SNFPA in making its decision.
 7
            See DN/FONSI at 1, 6; EA at 4 (Purpose and Need for the Proposal), 16-17 (Riparian
 8

 9          Conservation Areas and Water Quality Measures), 19 (Soil Quality Standards and Best

10          Management Practices), 19-20 (Threatened, Endangered, and Sensitive (TES) Wildlife

11          Species).
12   106.   NFMA forbids the Forest Service from selling trees below market value. 16 U.S.C.
13
            472a(a).
14
     The Administrative Procedure Act
15
     107.   The Administrative Procedure Act (APA) provides for judicial relief of final agency action.
16

17          5 U.S.C. §§ 701, 706.

18   108.   Under the authority of the APA, a reviewing court must hold unlawful and set aside agency

19          action, findings, and conclusions found to be arbitrary, capricious, an abuse of discretion,
20
            or otherwise not in accordance with law. 5 U.S.C. § 706(2).
21
                                      FIRST CLAIM FOR RELIEF
22
                                     Violations of NEPA and the APA
23
      Failure to Publish Legal Notice of Environmental Assessment, and Decision Notice/FONSI
24
                              Prior to Advertising and Effectuating Sale
25
     109.   Plaintiff incorporates by reference the preceding paragraphs.



      FIRST AMENDED COMPLAINT - 22
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 23 of 39




     110.   NEPA requires public participation in the decision-making process, public scrutiny of the
 1

 2          project, public notice of the decision. 42 U.S.C. § 4331(a).

 3   111.   Emergency situations requiring prompt removal of timber require formal advertising, and
 4          such advertising may not be authorized for less than seven (7) days. 36 C.F.R. § 223.81.
 5
     112.   Notice of advertising must be made available to the public. 36 C.F.R. § 223.82.
 6
     113.   In stewardship contracts, timber sale contracts must be advertised for at least 30 days. 36
 7
            C.F.R. § 223.302 and § 223.80.
 8

 9   114.   Defendant failed to properly notify the public of the EA, DN/FONSI, and Cove fire bidding

10          and sale.

11   115.   For the foregoing reasons, the Forest Service failed to demonstrate that the project is
12          consistent with NEPA and the APA.
13
     116.   Defendant’s actions as described above are arbitrary, capricious, not in accordance with
14
            law, and without observance of procedures required by law, within the meaning of the
15
            APA, 5 U.S.C. § 706.
16

17   117.   Plaintiff is entitled to its reasonable fees, costs, and expenses associated with this litigation

18          pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.

19                                        SECOND CLAIM FOR RELIEF
20
                            Forest Service Violation of 36 C.F.R. § 220.7(d) and APA
21
                                         ESD Notice Was Illegally Withheld
22
     118.   Plaintiff incorporates by reference the preceding paragraphs.
23
     119.   ESDs are not subject to administrative review, and implementation of an ESD may begin
24
25          “immediately” after notice. 36 C.F.R. § 218.21(c)(1), (d)(1).




      FIRST AMENDED COMPLAINT - 23
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 24 of 39




     120.   Notification requirements state that the agency “shall notify interested and affected parties
 1

 2          of the availability of the EA, FONSI and decision notice as soon as practicable after the

 3          decision notice is signed.” 36 C.F.R. § 220.7(d).
 4   121.   Under non-emergency situation determination matters, notice of environmental
 5
            assessments documents must be provided “upon distribution” and are to be posted on the
 6
            internet within four (4) calendar days. 36 C.F.R. § 218.7(b)-(d).
 7
     122.   The ESD was signed on July 12, 2018.
 8

 9   123.   The ESD was posted on the Modoc Forest Service website on July 26, 2018.

10   124.   The Forest Service emailed the ESD, DN/FONSI, and EA to Conservation Congress on

11          August 13, 2018.
12   125.   Defendant failed to notify the public of the ESD “as soon as practicable after the decision
13
            notice is signed.”
14
     126.   For the foregoing reasons, the Forest Service failed to demonstrate that the project is
15
            consistent with 36 C.F.R. § 220.7(d) the APA.
16

17   127.   Defendant’s actions as described above are arbitrary, capricious, not in accordance with

18          law, and without observance of procedures required by law, within the meaning of the

19          APA, 5 U.S.C. § 706.
20
     128.   Plaintiff is entitled to its reasonable fees, costs, and expenses associated with this litigation
21
            pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.
22
                                       THIRD CLAIM FOR RELIEF
23
                       Forest Service Violation of 36 C.F.R. § 218.21 and the APA
24
25                                     ESD Criteria Are Not Satisfied




      FIRST AMENDED COMPLAINT - 24
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 25 of 39




     129.   Plaintiff incorporates by reference the preceding paragraphs.
 1

 2   130.   Forest Service regulations define an ESD as “A situation on National Forest System (NFS)

 3          lands for which immediate implementation of a decision is necessary to achieve one or
 4          more of the following: Relief from hazards threatening human health and safety; mitigation
 5
            of threats to natural resources on NFS or adjacent lands; avoiding a loss of commodity
 6
            value sufficient to jeopardize the agency's ability to accomplish project objectives directly
 7
            related to resource protection or restoration.” 36 C.F.R. § 218.21(b).
 8

 9   131.   An ESD shall be based on an examination of the relevant information. 36 C.F.R. §

10          218.21(c).

11   132.   Defendant failed to adequately examine one or more pieces of relevant information relating
12          to safety and economic justifications for the ESD, rendering its ESD unlawful, namely:
13
               a. Hazard threats from trees by failing to examine tree stability, health, and survival
14
                   post-fire pursuant to Forest Service Hazard Tree guidelines;
15
               b. Hazard threats to humans by failing to identify road maintenance level
16

17                 classifications within the project area;

18             c. True commodity value;

19             d. Mitigation of threats to FSS and MIS.
20
     133.   For the foregoing reasons, the Forest Service failed to demonstrate that the project is
21
            consistent with 36 C.F.R. § 218.21.
22
     134.   Defendant’s actions as described above are arbitrary, capricious, not in accordance with
23
            law, and without observance of procedures required by law, within the meaning of the
24
25          APA, 5 U.S.C. § 706.




      FIRST AMENDED COMPLAINT - 25
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 26 of 39




     135.   Plaintiff is entitled to its reasonable fees, costs, and expenses associated with this litigation
 1

 2          pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.

 3                                       FOURTH CLAIM FOR RELIEF
 4                                 Forest Service Violated NFMA and the APA
 5
             Forest Service Failed to Demonstrate Compliance with the Modoc LRMP Standards
 6               & Guidelines for the Northern Goshawk, and SNFPA Standards it Adopted

 7   136.   NFMA requires that all projects comply with the relevant forest plan. 16 U.S.C. § 1604(i).
 8   137.   The Modoc LRMP applies to the Modoc National Forest, and contains standards,
 9
            guidelines, prescriptions, objectives, and directives for activities relating to the Northern
10
            Goshawk.
11
     138.   The Forest Service’s decision contains integrated design features that it stated are
12

13          “consistent” with the SNFPA.

14   139.   The Forest Service relied on the SNFPA in reaching its decision.

15   140.   The Forest Service’s decision violates NFMA by implementing the project without full
16
            compliance with Modoc LRMP S&Gs and Objectives including:
17
                a. Failure to demonstrate compliance with the Modoc LRMP and its Forest-Wide
18
                    Guidelines and Raptor Management Prescription S&Gs;
19
                b. Failure to demonstrate timber activity is not located in nest areas (Modoc LRMPat
20

21                  4-91(2)(G));

22              c. Failure to demonstrate LOP and buffer distance compliance (Modoc LRMP at 4-
23                  91(1)(G));
24
                d. Failure to demonstrate enhancement of prey-based habitat within two miles of nest
25
                    stands (Modoc LRMP at 4-91);



      FIRST AMENDED COMPLAINT - 26
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 27 of 39




                e. Failure to demonstrate limited road use and construction (Modoc LRMP at 4-91);
 1

 2              f. Failure to adequately demonstrate compliance with Modoc LRMP Forest Wide

 3                  S&G 4-26(D)(23)(A) (100 pairs in at least medium habitat);
 4              g. Failure to disclose where landings would be built in Northern Goshawk habitat,
 5
                    including the 100 acres of green trees in the Dutch Flat PAC.
 6
     141.   The Forest Service failed to provide sufficient evidence that its decision does not violate
 7
            NFMA.
 8

 9   142.   For the foregoing reasons, the Forest Service failed to demonstrate that the project is

10          consistent with NFMA, the applicable forest plans, forest plans it relied on, and the APA.

11   143.   Defendant’s actions as described above are arbitrary, capricious, not in accordance with
12          law, and without observance of procedures required by law, within the meaning of the
13
            APA, 5 U.S.C. § 706.
14
     144.   Plaintiff is entitled to its reasonable fees, costs, and expenses associated with this litigation
15
            pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.
16

17                                     FIFTH CLAIM FOR RELIEF

18                           Forest Service Violation of NEPA, NFMA, and the APA

19          Forest Service Failed to Adequately Disclose and Consider Impacts to Riparian Areas
               and the Modoc Sucker, and Failed to Demonstrate Compliance with the Modoc
20
              LRMP and the SNFPA Standards it Adopted for Riparian Areas and the Modoc
21                                                 Sucker

22   145.   Plaintiff incorporates by reference the preceding paragraphs.
23   146.   NFMA requires that all projects comply with the relevant forest plan. 16 U.S.C. § 1604(i).
24
     147.   The Modoc LRMP applies to the Modoc National Forest, and contains standards,
25
            guidelines, prescriptions, objectives, and directives for activities in riparian areas.



      FIRST AMENDED COMPLAINT - 27
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 28 of 39




     148.   The Forest Service failed to demonstrate that its proposal to log within SMZs complies
 1

 2          with the Modoc LRMP requirement to maintain or improve riparian dependent resources.

 3          Modoc LRMP Riparian Management Prescription at 4-135; App. M.
 4   149.   The Forest Service failed to identify the project’s stream classifications. Modoc LRMP
 5
            App. M (Streamside Management Zones). Stream classification is necessary to implement
 6
            the Modoc LRMP Riparian Area Management Prescription. Modoc LRMP App. T (Stream
 7
            Classification for Implementing the Riparian Area Management Prescription). Stream
 8

 9          classification is necessary to assess how the Forest Service’s activities and IDFs are

10          appropriate for the stream classifications and what other Modoc LRMP S&Gs apply.

11   150.   The Forest Service does not adequately disclose and consider seasonal streams within the
12          project area, hydrologic connections to Dutch Flat Creek, and the impacts of the project on
13
            these features.
14
     151.   The EA fails to adequately disclose or consider the impact of extreme rain events and peak
15
            snowmelt on the water quality of waters downstream from seasonal streams.
16

17   152.   The Forest Service does not adequately disclose the location of RCAs and SMZs, and other

18          aquatic features, within the project area.

19   153.   The Forest Service does not demonstrate that the project will comply with the Timber
20
            Guidelines for riparian areas. Modoc LRMP Riparian Management Prescription at 4-140 to
21
            4-141.
22
     154.   The Forest Service does not disclose how it will determine which trees to cut in the RCA
23
            and SMZs.
24
25




      FIRST AMENDED COMPLAINT - 28
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 29 of 39




     155.   The EA does not disclose the location of the Modoc sucker’s habitat in the Dutch Flat
 1

 2          Creek Wildlife Area, impacts to the area from treatment activities or that project impacts

 3          may occur upstream from the Modoc sucker habitat or adjacent to the Modoc sucker
 4          habitat.
 5
     156.   The Forest Service does not adequately disclose and consider that the project will increase
 6
            access of livestock to RCAs and streams within the project area, the impacts livestock will
 7
            have on the riparian and stream areas, or Modoc LRMP compliance for Priority 1 stream
 8

 9          protections from grazing. Modoc LRMP Riparian Management Prescription at 4-138 to 4-

10          139, 4-145.

11   157.   The Forest Service does not demonstrate compliance with broader aquatic riparian meadow
12          and ecosystem strategy. Modoc LRMP Riparian Management Prescription at 4-140 and EA
13
            at 17.
14
     158.   The Forest Service does not adequately consider the impacts of mechanical and non-
15
            mechanical treatment in RCAs and on waters within the project area.
16

17   159.   The Forest Service does not adequately consider the impacts of the portions of the project

18          that would allow prescribed fire and fire from pile burning to spread into RCAs or special

19          aquatic features.
20
     160.   The EA allows the use of existing landings within RCAs, yet the EA fails to adequately
21
            disclose or consider whether the use of existing landings within RCAs or their expansion,
22
            complies with the Modoc LRMP or with the project’s IDFs.
23

24
25




      FIRST AMENDED COMPLAINT - 29
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 30 of 39




     161.   The EA fails to adequately disclose or consider the direct, indirect, and cumulative effects
 1

 2          of the proposed action on seasonal streams, downstream waters, and aquatic and riparian

 3          dependent species including the Modoc sucker.
 4   162.   By failing to adequately disclose and consider the impacts of the proposed project on
 5
            physical and biological characteristics of riparian areas and the effect of the project on
 6
            aquatic and riparian dependent species, the Forest Service violated NEPA and fails to
 7
            demonstrate compliance with the Modoc LRMP, and the SNFPA standards adopted by the
 8

 9          project, which violates NFMA and NEPA.

10   163.   For the foregoing reasons, the Forest Service failed to demonstrate that the project is

11          consistent with NFMA, the applicable forest plan, NEPA, and the APA.
12   164.   Defendant’s actions as described above are arbitrary, capricious, not in accordance with
13
            law, and without observance of procedures required by law, within the meaning of the
14
            APA, 5 U.S.C. § 706.
15
     165.   Plaintiff is entitled to its reasonable fees, costs, and expenses associated with this litigation
16

17          pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.

18                                         SIXTH CLAIM FOR RELIEF

19                           Forest Service Violation of NEPA, NFMA, and the APA
20
             Forest Service Failed to Adequately Disclose and Consider Modoc LRMP Standards
21                       and Guidelines Regarding Snag Density and Snag Diameter

22   166.   Plaintiff incorporates by reference the preceding paragraphs.
23   167.   The Forest Service failed to disclose whether and how the project complies with the Modoc
24
            LRMP S&G snag diameter and snag density requirements.
25




      FIRST AMENDED COMPLAINT - 30
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 31 of 39




     168.   The EA sets the minimum snags per acre that the project will retain by referring to the
 1

 2          largest representative diameter size class averaged across the unit.

 3   169.   The EA incorporates large snags retained within RCAs and inoperable areas into its
 4          average snag density calculation.
 5
     170.   The Modoc LRMP S&Gs for snags require the Forest Service to “[p]rovide habitat
 6
            conditions for viable populations of snag-dependent species by meeting the snag
 7
            requirement targets” provided in the Modoc LRMP Ch. 4 at 4-30.
 8

 9   171.   The Modoc LRMP Forest Wide S&Gs (at 4-30 to 4-31) snag standards include:

10             a. “Clumped dispersion of snags is desired, but no more than five snags per acre may

11                 be counted for determining average snag densities.”
12             b. Twenty feet is the minimum height for snags.
13
               c. “On poorly stocked stands with too few trees to meet snag requirements, reserve
14
                   green, dead, and dying trees.”
15
               d. On “Suitable timber lands,” the average snag density requirement for snags greater
16

17                 than 24” DBH, is 0.3 snags/acre.

18             e. On “Low Productivity Timberlands,” the average snag density requirement for

19                 snags greater than 24” DBH is 0.5 snags/acre.
20
               f. Green and salvage sales will provide for snag recruitment by designation, leaving
21
                   an adequate number of living and dead trees for future snags.
22
               g. Snag recruitment trees will be signed or otherwise designated, as on appraisal maps
23
                   and stand record cards.
24
25




      FIRST AMENDED COMPLAINT - 31
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 32 of 39




     172.   The Forest Service fails to disclose necessary information to determine its compliance with
 1

 2          the Modoc LRMP, or to disclose why its project proposes different snag standards.

 3   173.   The Forest Service fails to disclose or consider whether Modoc LRMP S&Gs for the North
 4          Adin Management Area (MA44) (Ch. 4 at S&G 4-185) currently meet the standards and
 5
            guidelines for the management area, which include, among others, the following S&Gs:
 6
               a.   Designate 1,325 acres of old growth in mixed conifer and 850 acres in eastside
 7
                    pine;
 8

 9             b. Improve Modoc Sucker habitat in Dutch Flat Creek and improve trout habitat in

10                  upper Ash Creek; and

11             c. Inventory and protect active goshawk nest territories necessary to meet population
12                  targets.
13
     174.   The project failed to adequately demonstrate compliance with Modoc LRMP monitoring
14
            and evaluation requirements, including Table 5-1, to mitigate the impacts of the clearing
15
            and cutting work on the project area;
16

17   175.   The Forest Service violates NFMA and NEPA by failing to demonstrate compliance with

18          the Modoc LRMP and the North Adin Management Area S&Gs.

19   176.   For the foregoing reasons, the Forest Service failed to demonstrate that the project is
20
            consistent with NFMA, the applicable forest plans, NEPA, and the APA.
21
     177.   Defendant’s actions as described above are arbitrary, capricious, not in accordance with
22
            law, and without observance of procedures required by law, within the meaning of the
23
            APA, 5 U.S.C. § 706.
24
25




      FIRST AMENDED COMPLAINT - 32
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 33 of 39




            Plaintiff is entitled to its reasonable fees, costs, and expenses associated with this litigation
 1

 2          pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.

 3                                       SEVENTH CLAIM FOR RELIEF
 4                                Forest Service Violation of NEPA and the APA
 5
                    Forest Service Failed to take a Hard Look at the Cove Fire Sale Project
 6
     178.   Plaintiff incorporates by reference all preceding paragraphs.
 7
     179.   NEPA requires federal agencies to analyze the foreseeable environmental impacts,
 8

 9          including direct and indirect effects, and cumulative impacts, of “major federal actions.” 42

10          U.S.C. § 4332(2)(C); 40 C.F.R. § 1508.8 (effects); 40 C.F.R. § 1508.7 (cumulative

11          impacts).
12   180.   Direct effects are caused by the action and occur at the same time and place as the action.
13
            40 C.F.R. § 1508.8(a). Indirect effects are caused by the action and occur later in time or
14
            are farther removed in distance but are still reasonably foreseeable. 40 C.F.R. § 1508.8(b).
15
            Cumulative effects result from the incremental impact of the action when added to other
16

17          past, present, and reasonably foreseeable actions. 40 C.F.R. § 1508.25(a).

18   181.   A federal timber sale is a major federal action as defined by NEPA.

19   182.   An EA must “provide sufficient evidence and analysis for determining whether” the project
20
            will have a significant impact on the environment. 40 C.F.R. § 1508.9(a)(1).
21
     183.   An agency must take a “hard look” at a project before a decision is made.
22
     184.   In the Cove firesale, the Forest Service failed to adequately disclose and analyze the
23
            project’s direct and indirect impacts and cumulative effects.
24
25




      FIRST AMENDED COMPLAINT - 33
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 34 of 39




     185.   The Forest Service failed to disclose and conduct a hard look analysis with respect to the
 1

 2          following issues:

 3             a. Economic justifications for the project;
 4             b. The direct, indirect, and cumulative impacts of using 2017 RAVG data;
 5
               c. The direct, indirect, and cumulative impacts of failing to adequately implement the
 6
                   2011 and 2012 Marking and Hazard Tree Guidelines prior to reaching a decision on
 7
                   the project, and possibly before implementing the project;
 8

 9             d. Direct, indirect, and cumulative effects of the project on the Modoc sucker and its

10                 habitat;

11             e. Direct and indirect effects and cumulative impacts of the project on the Northern
12                 Goshawk’s nesting, foraging, PAC use, and habitat in the project area and in areas
13
                   relevant through guidelines;
14
               f. Disclosure and analysis of direct and indirect effects and cumulative impacts of the
15
                   project on the post-fire habitat of the forest for FSS and MIS species such as the
16

17                 black-backed woodpecker and bats;

18             g. Direct and indirect effects of the project on riparian areas;

19             h. Direct and indirect effects of water withdrawal and water use of the project from the
20
                   Dutch Flat Creek for dust abatement during project implementation;
21
               i. Indirect and cumulative effects of livestock grazing and expansion in the project
22
                   area, particularly effects on FSS, MIS, and in riparian areas;
23
               j. Disclosure of road maintenance level classifications for all roads in the project area;
24
25             k. Impacts and effects of road construction; and




      FIRST AMENDED COMPLAINT - 34
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 35 of 39




                l. Cumulative impacts of other timber sales occurring around, adjacent to, and in close
 1

 2                  proximity to the project area, how these relate to the Forest Service’s decision.

 3   186.   For the foregoing reasons, the Forest Service failed to demonstrate that the project is
 4          consistent with NEPA and the APA.
 5
     187.   Defendant’s actions as described above are arbitrary, capricious, not in accordance with
 6
            law, and without observance of procedures required by law, within the meaning of the
 7
            APA, 5 U.S.C. § 706.
 8

 9   188.   Accordingly, the decision to proceed should be set aside, and the project should be

10          enjoined until Defendant prepares a NEPA document that includes adequate direct and

11          indirect impacts, and cumulative effects, analyses.
12   189.   Plaintiff is entitled to its reasonable fees, costs, and expenses associated with this litigation
13
            pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.
14
                                      EIGHTH CLAIM FOR RELIEF
15
                                 Violation of NFMA, NEPA, and the APA
16

17                  Failure to Assess and Mark Each Fire-Injured and Hazard Tree
                                         Pursuant to Guidelines
18
     190.   Plaintiff incorporates by reference the preceding paragraphs.
19
     191.   NFMA requires that all projects comply with the relevant forest plan. 16 U.S.C. § 1604(i).
20

21   192.   NEPA requires agencies to justify their decisions, to rely on accurate scientific analysis,

22          and to make decisions that protect, restore, and enhance the environment. 42 U.S.C. §
23          4332; 40 C.F.R. § 1500.1.
24
25




      FIRST AMENDED COMPLAINT - 35
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 36 of 39




     193.   The Modoc LRMP Timber Management Direction guidelines only allow for trees
 1

 2          destroyed by fire to be harvested if they are in stands 5 acres or larger, and if 75% of the

 3          standing trees have been killed. Modoc LRMP at 4-63.
 4   194.   Without assessing whether the trees meet the 2011 Fire Injured Tree or the 2012 Hazard
 5
            Tree Guidelines, the Forest Service cannot reasonably comply with the Modoc LRMP,
 6
            NEPA, or the APA.
 7
     195.   The 2011 Fire Injured Tree Guidelines and the 2012 Hazard Tree Guidelines require the
 8

 9          Forest Service to visually assess and mark each tree that may be felled under the

10          Guidelines, and to complete a form for each tree that meets the 2012 Guidelines.

11   196.   APA requires agencies to follow their own rules, guidelines, and procedures and failure to
12          do so may be unlawful. 5 U.S.C. § 706
13
     197.   Defendant failed to assess and mark each tree for felling under the Guidelines, and to do so
14
            before implementing the project.
15
     198.   Defendant failed to complete the 2012 Guideline forms for each hazard tree.
16

17   199.   For the foregoing reasons, the Forest Service failed to demonstrate that the project is

18          consistent with NEPA and the APA.

19   200.   Defendant’s actions as described above are arbitrary, capricious, not in accordance with
20
            law, and without observance of procedures required by law, within the meaning of the
21
            APA, 5 U.S.C. § 706.
22
     201.   Plaintiff is entitled to its reasonable fees, costs, and expenses associated with this litigation
23
            pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.
24
25                                     NINTH CLAIM FOR RELIEF




      FIRST AMENDED COMPLAINT - 36
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 37 of 39




                   Violations of NFMA, NEPA, APA, and Forest Service Regulations
 1

 2    Failure to Disclose Timber Sale Appraisal and Failure to Sell the Timber at Not Less Than
                                         Appraised Value
 3
     202.   Plaintiff incorporates by reference the preceding paragraphs.
 4

 5   203.   NFMA requires the Forest Service to sell National Forest resources at not less than the

 6          appraised value. 16 U.S.C. § 472a(a).

 7   204.   The Modoc LRMP, Big Valley Federal Sustained Yield Unit Policy (Chapter 6, Appendix
 8          R) requires National Forest sawtimber to be offered on a competitive basis and “standard
 9
            Forest Service appraisal methods will be used in arriving at advertised rates.” Id. The
10
            policy also requires consideration of “established” sawmills and their total capacity. Id.
11
     205.   NEPA requires the government to foster and promote economic requirements of present
12

13          and future generations of Americans. 42 U.S.C. § 4331.

14   206.   An ESD under NEPA must “avoid a loss of commodity value sufficient to jeopardize the

15          agency’s ability to accomplish project objectives directly related to resource protection or
16
            restoration.” 36 C.F.R. § 218.21(b).
17
     207.   Forest Service regulations 36 C.F.R. § 223.117(b) (sustained yield release units) and 36
18
            C.F.R. § 223.85(a) (noncompetitive sales) prohibit the agency from selling any timber for
19
            less than appraised value.
20

21   208.   The Forest Service estimates Alternative 1 would result in “receipts” of up to an estimated

22          $630,000.
23   209.   The Forest Service sold the timber rights to a third party for less than appraised value.
24
     210.   Defendant failed to disclose appraisal information.
25
     211.   The Forest Service did not explain the basis of the estimate or the meaning of “receipts.”



      FIRST AMENDED COMPLAINT - 37
      Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 38 of 39




     212.   The Forest Service’s justification for the sale relying “future” mills, instead of
 1

 2          “established” mills is arbitrary and capricious.

 3   213.   Defendant failed to sell the timber at not less than appraised value.
 4   214.   The Forest Service’s economic analysis of the sale, and approval of the sale rates, was
 5
            arbitrary and capricious.
 6
     215.   For the foregoing reasons, the Forest Service failed to demonstrate that the project is
 7
            consistent with NFMA, the forest plans, NEPA, and the APA.
 8

 9   216.   Defendant’s actions as described above are arbitrary, capricious, not in accordance with

10          law, and without observance of procedures required by law, within the meaning of the

11          APA, 5 U.S.C. § 706.
12          Plaintiff is entitled to its reasonable fees, costs, and expenses associated with this litigation
13
            pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.
14
                                     PLAINTIFF’S PRAYER FOR RELIEF
15
            WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment in favor of
16

17   Plaintiff and issue the following relief:

18   217.   Declare that the Defendant Forest Service violated NEPA and the APA;

19   218.   Declare that the Defendant Forest Service violated NFMA and the APA;
20
     219.   Declare that Defendant’s actions as set forth in this Complaint are arbitrary, capricious, an
21
            abuse of discretion, are not in accordance with law and are without observance of
22
            procedures required by law and therefore must be set aside pursuant to the APA, 5 U.S.C. §
23
            706(2);
24
25




      FIRST AMENDED COMPLAINT - 38
Case 2:18-cv-02404-JAM-CKD Document 48 Filed 12/19/18 Page 39 of 39
